Citation Nr: 0726834	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-44 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted for 
service connection for post traumatic stress disorder (PTSD)?

2.  Entitlement to an increased rating for postoperative 
residuals of a left knee disorder currently evaluated at 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  January 2004 and November 2004 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, which denied the 
benefits on appeal.  

The veteran appeared before the undersigned at a Board 
hearing in March 2007 and testified regarding his 
symptomatology.  A transcript is of record.

During his March 2007 Board hearing, the veteran claimed 
entitlement to service connection for right knee and back 
disorders secondary to his service-connected left knee 
condition.  These issues, however, are not currently 
developed or certified for appellate review.  Further, the 
issue of entitlement to service connection for a psychiatric 
disorder other than PTSD is additionally referred to the RO 
for appropriate consideration.  

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  In July 2000, the RO denied entitlement to service 
connection for PTSD, and an appeal was not perfected.

2.  The evidence associated with the claims file subsequent 
to the July 2000 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.

3.  PTSD was incurred in-service.


CONCLUSIONS OF LAW

1.  The July 2000 rating decision, denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2006).

2.  The evidence submitted since the July 2000 RO decision 
denying entitlement to service connection for PTSD is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2002 
correspondence and an October 2004 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain. VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

New and Material Evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is nether 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In a July 2000 rating decision the RO denied entitlement to 
service connection for PTSD, which the veteran did not 
appeal.  The veteran attempted to reopen his claim in 
December 2001.  

In a January 2004 rating decision, the RO readjudicated the 
matter and found that a  copy of a Portsmouth Herald 
newspaper article, and United States Armed Services Center 
for Unit Records Research (USASCURR) documentation 
constituted new and material evidence because it was material 
as to the verification of the veteran's in-service stressors.  
The Board agrees with the RO's decision to reopen the 
appellant's claim.  38 C.F.R. § 3.156.

I.  Service Connection for Post Traumatic Stress Disorder 
(PTSD).

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
in turn require that a diagnosis of a mental disorder conform 
to the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or that the claimed stressor is not related 
to combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Background and Analysis

The service medical records are negative for any complaints, 
treatment or diagnosis of post traumatic stress disorder.

To support a claim of entitlement to service connection for 
PTSD, evidence independently verifying a claimed in-service 
stressor must be submitted.  The evidentiary record includes 
a diagnosis of PTSD.  An opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot, however, be used to establish the occurrence 
of the stressor.  Moreover, the veteran's lay testimony 
regarding stressors is insufficient, standing alone, to 
establish service connection.  Moreau v. Brown, 9 Vet. App. 
389 (1996); Doran v. Brown, 6 Vet. App. 283 (1995).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. 
See VAOPGCPREC 12-99; 65 Fed.Reg. 5257 (2000); Moran v. 
Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004).

In this case, the veteran has presented the equivalent of 
multiple stressor statements.  Most of these statements 
cannot be verified.  Indeed, some hold precious little 
credibility.  Still, the Board finds that this much is true.  
First, the veteran did serve in Vietnam.  Second, while he 
was not wounded or decorated for valor, he did serve as a 
light weapons infantryman with Charlie Company, Second 
Battalion, Fifth Cavalry, First Cavalry Division (Air Mobile) 
between October 1966 to February 1967.  

Third, the United States Armed Services Center for Research 
of Unit Records confirmed that in December 1966, the 
veteran's unit air assaulted into an area to conduct search 
and destroy missions.  During that term the unit conducted 
ambushes against enemy forces.  The fact that the veteran was 
stationed with a unit that was present when the December 1966 
events occurred strongly suggests that he was, in fact, 
exposed to those events.  Pentecost v. Principi, 16 Vet.App. 
124 (2002).  Suozzi v. Brown, 10 Vet.App. 307, 311 (1997) 
(There need not be corroboration of every detail of the 
veteran's participation.)  Accordingly, as the diagnoses of 
PTSD of record are based on combat service in Vietnam, the 
Board finds that service connection for PTSD is in order.

The benefit sought on appeal is granted.




ORDER

Entitlement to service connection for post traumatic stress 
disorder is granted.  


REMAND

The veteran, through his representative,  contends that the 
evaluation assigned his left knee disorder does not 
accurately reflect its current severity.   In this regard, at 
his March 2007 hearing the appellant stated that his left 
knee disability had increased in severity since his September 
2004 examination.  

The Court has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination. 
 Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Hence, the 
veteran should be scheduled for a new examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain for the record 
copies of any treatment records 
pertaining to care for the veteran's left 
knee disorder since September 2004.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the nature, extent, and 
severity of the appellant's left knee 
disorder.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  The 
presence or absence of any left knee 
instability must be reported.  In 
accordance with the latest AMIE 
worksheets for rating a knee disorder the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any service-
connected left knee disability.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use should be 
described.  The physician should identify 
any objective evidence of pain or 
functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiner should assess the extent of any 
pain.  The physician must express an 
opinion whether there would be additional 
limits on functional ability on repeated 
use or during any reported flare-ups, 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The rationale 
for all opinions expressed should be 
explained.  The claims files must be made 
available to and reviewed by the 
examiner.  
 
3.  The veteran is notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Following any other indicated 
development, the RO should readjudicate 
the remaining issue.  If the appeal is 
denied in any part, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant 


has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


